Case 20-10343-LSS Doc 4562 Filed 05/18/21 Page1of4

Hello ..1 am writing this letter to try to explain to a judge or jury how this event or events has
effected me thru my life . while i was in the boyscouts in south florida ..the troop set up camping
trips as a catch 22 for us kids .. meaning if we needed a swimming badge the scout master
would schedule a place for us to spend the weekend swimming and have all the kids at the pool
and after that the leaders would stay in the showers while we would take our showers and try to
help us wash and at that age you didnt think anything and a couple camping trips we would

have a camp fire and then everyone would have to be in there tent at a set time ...and i was in

my tent and the scout master got in my tent and said he was sleeping in my tent tonight ..and

 

and i kept pushing him away and he kept saying be quiet everyone is trying to sleep ! This went
on for two nights .when i got home i told my dad and mom what happened and they both called

the scout master and the whole thing was denied as it never happened ...this same senario

 

wanted out of the boy scouts and that event has been stuck in my head ever since ...and when

my son ask me as dad ....hey dad can i join the boy scouts ? | was stunned and said no..and to
this day have not been able to explain to him why | said no ...so this experience has effected my
quality of life trying to raise my kids properly and when i think about BSA ..i start to cry ..just

hoping this never happen to my kids ! The BSA should be held accountable for every one of

there action to there fullest exstent.my name is ae here are some of my
badges !

si

.
OlnY 81 AYH 1a
gai

i
‘
We
.
.

18
64
5/11/2021 Case 20-10343-LSS Doc 4562osoFiled-05/18/21 Page 2 of 4

4
a

 

V1
wR

8/21 Page 3of4

OQ»
TZ
&-
us
=
oO
LO
wt
oO
o
a
Y
WY
—
oP)
t
©
oO
7
oO
Cl
D
Oo
O

 
Be hee ey

 

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801 UY «

t
—
Oo
t
w
om
©
ou
oa
N
on,
oO
- 4
nn,
LO
Oo
Tw
oO
N
©
LO
5
oO
2
Q
Y
WY
-!
9
t
re)
Oo
"J
Oo
N
w
Y
w
O

 
